716 S.E.2d 628 (2011)
311 Ga. App. 552
SLAUGHTER
v.
The STATE.
No. A10A0076.
Court of Appeals of Georgia.
September 1, 2011.
Fredrick B. Slaughter, pro se.
David McDade, Dist. Atty., James A. Dooley, Asst. Dist. Atty., for appellee.
*629 SMITH, Presiding Judge.
In State v. Slaughter, 289 Ga. 344, 711 S.E.2d 651 (2011), the Supreme Court reversed the judgment of this court in Slaughter v. State, 304 Ga.App. 209, 695 S.E.2d 743 (2010), and overruled Morrison v. State, 272 Ga.App. 34(7), 611 S.E.2d 720 (2005). We therefore vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court.
Judgment affirmed.
MIKELL and ADAMS, JJ., concur.